Citation Nr: 0721235	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  05-31 550	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.  

2.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance (A&A).

3.  Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1948 to May 
1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 2003 and August 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The veteran's PTSD causes occupational and social 
impairment with reduced reliability and productivity, and 
difficulty in establishing and maintaining effective work and 
social relationships..

2.  The veteran's only service-connected disability is PTSD 
and it does not affect his vision; the PTSD has not resulted 
in his being a patient in a nursing home; it has not caused 
him to be bedridden or so helpless as to require the regular 
aid and attendance of another person to perform personal care 
functions of everyday living or to protect him from the 
hazards and dangers incident to his daily environment.

3.  The veteran's service-connected disability does not 
preclude substantially gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for an award of SMC based on the need for 
regular A&A are not met.  38 U.S.C.A. § 1114(l) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.350(b)(3); 3.351(b); 3.351(c); 
3.352(a) (2006).

3.  The criteria for an award of TDIU have been not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2003, before the PTSD claim was adjudicated, and in June 
2004, before the TDIU and SMC claims were adjudicated.  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claims.  
The RO also provided a statement of the case (SOC) reporting 
the results of its reviews of the issues on appeal and the 
text of the relevant portions of the VA regulations.  

The Board notes that the notifications did not include the 
criteria for assigning an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
However, because the Board will deny the requested increased 
rating for PTSD, as well as the claims for TDIU and SMC, no 
effective dates will be assigned, and a remand for the 
purpose of notification of the criteria for award of an 
effective date would serve no useful purpose.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA medical records, and 
secured an examination in furtherance of his claims.  VA has 
no duty to inform or assist that was unmet.



II.  PTSD

The veteran was service connected for PTSD, rated as 30 
percent disabling, in a rating decision dated in May 1989.  
He requested an increased rating and was awarded an increase 
to 50 percent by the July 2003 rating decision, which he has 
appealed.  

VA treatment notes from February 2002 indicate that the 
veteran has had colon cancer treated with chemotherapy.  It 
was noted that the veteran had anxiety over cancer and 
trouble concentrating.  He reported sometimes having 
nightmares, and that he had had them since the Korean war.  
He reported no flashbacks.  He reported being able to sleep 
from seven to eight hours per night without interruption.  He 
reported daily depressed mood related to cancer and guilt 
over the war.  He reported a life-long history of poor 
concentration, and reported that he loses interest and has 
difficulty remembering.  He also reported avoidance of 
thoughts and conversations, as well as of activities and 
others.  He denied homicidal and suicidal ideation.  

On examination, the veteran presented with casual clothes, 
average eye contact, and a sad expression.  He was slightly 
edgy and restless.  He reportedly had a depression over his 
cancer and guilt related to war.  He endorsed startle 
responses, but not hypervigilance, avoidance, or nightmares.  
Speech was direct and understandable.  There were no 
psychotic symptoms related to thought, perception, and 
cognition.  Insight and judgment were average.  The examiner 
determined that the veteran had adequate clinic, legal, and 
competency status.  A GAF score of 55 was assigned.  

Another treatment note two weeks later by the same 
psychologist noted that the veteran agreed that his over-
riding concern was his recovery from colon cancer surgery and 
the prospect of prostate surgery in the future.  His fear of 
cancer was said to sometimes override his PTSD concerns.  

The veteran was afforded a VA PTSD examination given in June 
2003.  The examiner noted that the veteran stated that he had 
been retired for 20 years, and that, while still legally 
married, was separated from his wife; he currently was living 
with his daughter.  He reported having three adult daughters, 
with whom he maintained a good relationship and regular 
contact.  He also reported maintaining regular contact with a 
brother and two sisters.  He reported a recent new stressor 
in the form of the loss of his brother, with whom he had been 
close.  It appeared to the examiner, however, that the 
veteran had made an adjustment to the loss of the brother.  
It was reported that the veteran had undergone surgery for 
colon cancer within the preceding 12 months, but had not had 
any psychiatric hospitalization.  

The veteran expressed subjective complaints of feeling angry 
and frustrated much of the time, having memory problems, and 
being bothered by feeling anxious.  He reported having seen a 
psychiatrist every three months for medication and 
psychotherapy.  He denied any suicidal or homicidal ideation.  
He reported what the examiner termed very significant social 
impairment in the form of isolation from relatives and 
withdrawal from social interaction.  (The examiner did not 
explain the apparent conflict with previous statements that 
the veteran maintained good relationships and regular contact 
with his daughters and siblings.)  

On examination, the veteran was dressed appropriately and 
exhibited good grooming and hygiene.  Eye contact was fair; 
he appeared restless during the examination.  He was 
cooperative, and the rate and flow of his speech were within 
normal limits.  Mood and affect were anxious.  There was no 
indication of thought disorder, and no indication of 
hallucinations, delusions, or obsessions.  Testing revealed 
that the veteran's memory and concentration were within 
normal limits.  Testing also revealed that the veteran met 
the DSM-IV criteria for major depressive disorder.  He 
reported sleep impairment, feeling tired and having little 
energy, and feeling bad nearly every day.  

He reported avoidance of activities and situations reminding 
him of his combat experience, and reported a foreshortened 
future, as well as irritability and difficulty in 
concentrating.  A diagnosis was made utilizing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria.  The DSM-IV Axis I 
(clinical disorders and other conditions that may be a focus 
of clinical attention) diagnosis was chronic PTSD and 
recurrent major depressive disorder.  There was no diagnosis 
in Axis II (personality disorders and mental retardation).  
The Axis III (general medical conditions) diagnosis was 
history of colon cancer.  In Axis IV (psychosocial and 
environmental problems) the examiner noted social withdrawal 
and isolation.  The Axis V (global assessment of functioning 
(GAF) score) report was 60.  (A GAF score of 60 is the 
highest score in the DSM-IV category defined as "moderate 
symptoms.")  The examiner noted that the veteran continued 
to have substantial psychosocial impairment due to PTSD and, 
secondarily, major depressive disorder.  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 30 percent rating is for 
consideration where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events.)

A 50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  
38 C.F.R. § 4.130.

A 100 percent evaluation is warranted if the evidence 
establishes there is total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130.

Here, there is evidence of impairment of short and long-term 
memory, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and some 
social relationships such as would warrant the currently 
assigned 50 percent rating.  However, taking into account all 
of the evidence of record, the Board finds that the higher, 
70 percent, rating is not warranted.  It has not been shown 
that the veteran's PTSD has resulted in deficiencies in most 
areas.  There is no evidence of symptoms such as suicidal or 
homicidal ideation; no evidence of obsessional rituals; no 
evidence of speech that is intermittently illogical, obscure, 
or irrelevant; no evidence of near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; no evidence of impaired 
impulse control or spatial disorientation; and no evidence of 
neglect of personal appearance and hygiene.  There is some 
evidence of difficulty-but not inability-to establish and 
maintain effective relationships; while he has been separated 
from his wife for a period of years, he has maintained 
meaningful relationships with his children and siblings.  
Although there is evidence that the veteran has difficulty in 
establishing and maintaining effective work and social 
relationship, a criterion of the 50 percent rating, there is 
no evidence that he has difficulty in adapting to stressful 
circumstances, including those in a work or work-like 
setting.  

In sum, taking into account all of the medical evidence of 
record, the Board finds that the veteran's PTSD disability 
picture more nearly approximates the criteria required for 
the currently assigned 50 percent rating, and that an 
increased rating is not warranted.

III.  SMC

The veteran seeks SMC based on the need for regular aid and 
attendance of another person.  Increased compensation is 
payable to a veteran by virtue of the need for such 
assistance.  38 U.S.C.A. § 1114(l).  The need for aid and 
attendance means being helpless or nearly so helpless as to 
require the aid and attendance of another person.  38 C.F.R. 
§ 3.351(b).  The veteran will be considered to be in such 
need if he:  (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c).  

Under 38 C.F.R. § 3.352(a), determinations as to the need for 
aid and attendance must be based on actual requirements of 
personal assistance from others.  In making such 
determinations, consideration is given to such conditions as:  
inability of the claimant to dress or undress himself or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which, by reason of the particular disability, 
cannot be done without aid; inability of the claimant to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers inherent in his daily 
environment.  38 C.F.R. § 3.352(a).  

The veteran being "bedridden" will be a proper basis for the 
determination. "Bedridden" is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  Id. 

Here, the pertinent evidence of record shows that the veteran 
does not meet the requirements for award of SMC based on a 
need for aid and attendance.  His PTSD does not render him 
blind or nearly so.  He is not a patient in a nursing home 
because of incapacity due to PTSD, and there has not been 
established a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  He is not 
bedridden.  

The Board notes that the only evidence in the record of a 
need for assistance was related to a non-service-connected 
hernia operation, after which the veteran needed assistance 
with twice daily dressing changes.  Even then, a discharge 
note dated in May 2005 indicated that the veteran reported to 
have been independent with all activities prior to the 
surgery, and an operation note indicated that the veteran did 
not lack the cognitive status to make decisions related to 
physical safety, and was independent in mobility.  There has 
been no suggestion that the veteran's sole service-connected 
disability, PTSD, has affected him such that he requires any 
kind of aid and attendance from another person.  

In sum, the competent evidence of record does not show 
impairment from the veteran's PTSD that would require another 
person to assist him in daily self-care tasks.  Therefore, 
notwithstanding the veteran's contentions, under these 
circumstances, the Board finds that criteria for SMC based on 
the need for regular A&A of another person have not been met, 
and the claim must therefore be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

IV.  TDIU

The veteran contends that his PTSD, his only service-
connected disability, renders him unable to obtain or 
maintain any type of substantially gainful employment.  

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for 
any disability or combination of disabilities for which the 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).  

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).  Individual unemployability must be determined 
without regard to any non-service-connected disabilities or 
the veteran's advancing age.  38 C.F.R. § 3.341(a); see 
38 C.F.R. § 4.19 (2006) (age may not be a factor in 
evaluating service-connected disability or unemployability); 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, because the veteran is currently service connected for 
PTSD only, rated as 50 percent disabling, award of TDIU is 
not warranted based on disability percentages.  38 C.F.R. 
§ 4.16(a).  It is also the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  Where the veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. 
§ 4.16(a), an extra-schedular rating is for consideration 
where the veteran is unemployable due to service-connected 
disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 
4 Vet. App. 225 (1993).  Thus, the Board must evaluate 
whether there are circumstances in the veteran's case, apart 
from any non-service connected conditions and advancing age, 
which would justify a total rating, based on unemployability.  
Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 
5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 
(1993).  

The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of service-connected 
disability, is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, supra.  Moreover, as already noted, 
an inability to work due to non-service-connected 
disabilities or age may not be considered.  38 C.F.R. §§ 
4.14, 4.19.  In making its determination, VA considers such 
factors as the extent of the service-connected disability, 
and employment and educational background.  38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The Board finds that the veteran is not unemployable due 
solely to his service-connected PTSD disability.  Other than 
the veteran's own assertion, there is only one suggestion 
that the veteran's PTSD renders him unemployable.  A very 
brief mental health clinic psychiatry note dated in January 
2004, evidently related to the veteran's request to enter a 
therapy group, noted that the veteran's appearance was neat 
and clean, and that his thought processes were logical and 
goal directed without psychosis.  Mood was described by the 
veteran as anxious, affect was moderately dysphoric, insight 
and judgment were intact, and the psychiatrist concluded that 
the veteran's condition was relatively stable with current 
medications, but that he remained unemployable.  

The Board finds that this psychiatrist's statement as to the 
veteran's employability is not persuasive because he provided 
no background, basis, or rationale for his assertion that the 
veteran is unemployable.  See Black v. Brown, 5 Vet. App. 
177, 180 (1993) (doctor's opinions unsupported by clinical 
evidence were merely conclusions unsupported by any objective 
medical evidence).  He provided no explanation at all as to 
what it was that caused the veteran to be unable to work, or 
whether the averred inability to work was caused by his PTSD, 
his major depressive disorder related to his ongoing battles 
with colon and prostate cancer, or any of his other non-
service-connected disabilities, which the record shows 
include incisional hernia, low back pain, peripheral vascular 
disease, male erectile disorder, chronic airway obstruction, 
and glaucoma.  Absent any explanation, this psychiatrist's 
statement is merely a bald assertion without any objective 
corroborative evidence.  Moreover, nowhere else in the record 
is there any suggestion that the veteran is unemployable.  

It is undisputed that the veteran's PTSD has an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  38 U.S.C.A. § 1155.  As noted above, the 
effect of the veteran's PTSD causes reduced reliability and 
productivity, and difficulty in establishing some 
relationships, but, as has been shown, it has not caused 
deficiencies in most areas.  As noted above, his symptoms are 
aligned, at best, with the criteria for a 50 percent rating, 
which indicates that he is moderately, not totally, disabled 
as a result of his PTSD.  Consequently, the Board finds that 
the preponderance of the evidence is against the TDIU claim.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating for PTSD, currently rated 
as 50 percent disabling, is denied.  

Entitlement to special monthly compensation based on the need 
for regular aid and attendance is denied.

Entitlement to an award of a total disability evaluation 
based on individual unemployability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


